DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 02/24/2022 for application with case number 16/393,553 (filed on 04/24/2019), in which claims 1-20 were originally presented for examination.

Status of Claims
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant’s claim no priority for this application submitted on
04/24/2019.

	Information Disclosure Statement
	No Information Disclosure Statement (IDS) has been submitted as of the date of this Office Action.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that 

Response to Arguments 
Applicant's arguments filed on 02/24/2021 have been fully considered and are addressed as follows:
Regarding the Double Patenting: Applicant’s arguments regarding the non-statutory double patenting rejections of claims 1-20 as being unpatentable over claims 1-20 of patent No. US 9805519 B2 have been fully considered. However, those arguments are not persuasive. Applicant asserts that:
“Claims 1-3 and 10-12 have been rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Ramanujam. This rejection is respectfully traversed.
It is respectfully submitted that the claims of the present application are patentably distinct from claims 1-20 of Ramanujam for at least reasons similar to those discussed above in regard to the 102 rejection. Accordingly, it is respectfully requested that this rejection be withdrawn” 
(see Remarks page 4; emphasis added)

The examiner respectfully disagrees. Examiner notes that although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application is anticipated by claims 1-20 of patent No. US 9805519 B2. 
Accordingly, the non-statutory double patenting rejections of these claims are maintained for the reasons recited in the Non-Final office action dated 11/24/2021 (see the Non-Final office action Pages 3-4), and the rejections outlined below.



Regarding the claim rejections under 35 USC §102(a)(1): Applicant’s arguments regarding the rejections of the claims 1-20 as being clearly anticipated by the prior art of Ramanujam (PG Pub. No. US 2015/0348335 A1) have been fully considered. However, those arguments are not persuasive.
Applicant asserts that:
“It is respectfully submitted that Ramanujam does not disclose, teach or suggest each and every feature of claim 1.
At best, Ramanujam discloses "the autonomous vehicle may detect when a gasoline level is below a defined threshold (e.g., below a quarter tank) or a battery level is below a defined threshold (e.g., less than 10% ), and therefore, a gasoline tank of the autonomous vehicle is to be refilled or a battery of the autonomous vehicle is to be recharged, respectively." (Ramanujam, paragraph 0015). Ramanujam further discloses "[t]he autonomous vehicle may select the service center that is located in proximity to a current location. The autonomous vehicle may select the service center based on customer reviews, price, distance, etc." (Id., paragraph 0017). Even assuming, arguendo, Ramanujam’s system can determine that "a current range of the autonomous vehicle is below a defined threshold," as recited in claim 1, by detecting a low gas level or a low battery level as disclosed in paragraph 0015, (1) Ramanujam does not suggest "identify(ing) a service center that is within the current range of the autonomous vehicle" (emphasis added), as recited in claim 1.
Moreover, referring to paragraph 0017 of Ramanujam, an autonomous vehicle selects a service center that is located in proximity to a current location of the autonomous vehicle, rather than a service center in proximity to a route to a destination taken by the autonomous vehicle. In at least this respect, (2) Ramanujam does not suggest "(identifying) the service center is in proximity to the route taken by the autonomous vehicle" (emphasis added) as recited in claim 1.
Furthermore, referring to paragraph 0013 of Ramanujam, the autonomous vehicle merely provides commands to drive the autonomous vehicle to the service center from its current location, to enable performance of the service on the autonomous vehicle. However, (3) Ramanujam is silent as to "provid(ing) commands to divert the autonomous vehicle from the route and drive to the service center to enable a service to be performed on the autonomous vehicle" (emphasis added), as recited in claim 1” 
(see Remarks pages 2-4; (#) emphasis added)

The examiner respectfully disagrees. Examiner points to Ramanujam for: (1) disclosing an autonomous vehicle, which selects a service center that is located in proximity and/ or based on distance to a current location, which clearly implies being within the current range of the autonomous vehicle, based on the detecting of a low gas level or a low battery level (see at least Ramanujam ¶¶[0015]-[0017]). (2) disclosing to “provide commands to drive the autonomous vehicle to the service center”, and “provide commands to drive the autonomous vehicle to the in accordance with the route” (see at least Ramanujam ¶[0037]). In addition, Ramanujam discloses that the autonomous vehicle may use information captured by the various sensors, cameras, etc. to safely drive the autonomous vehicle along a route to a destination, while avoiding obstacles and obeying traffic laws. The autonomous vehicle may perform a series of steps when following the route to the destination (see at least Ramanujam ¶0082]). 
(3) claiming both to “select the service center based on … a distance from a current location of the autonomous vehicle”, and to “provide commands to drive the autonomous vehicle to the service center”. In fact, any/ all route(s) to any/ all destination(s) will/ must include a current location of the autonomous vehicle. Accordingly, a vehicle route under the Broadest Reasonable Interpretation (BRI) is a series of current, present, potential, and future locations of the said vehicle. In other words, current location of the autonomous vehicle is a species of any generic route that the autonomous vehicle may take to any/ all destination(s). Therefore, Ramanujam claimed “from a current location” limitation is in essence a “species” within the scope of the generic invention of instant application claim 1 limitation [i.e., along a route to a destination”] (see Pages 3-4 of the Non-Final Office Action mailed on 11/24/2021). It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.








Double Patenting
Examiner has conducted a Double Patenting analysis with at least patent No. US 9805519 B2 published on 10/31/2017. Examiner found several Double Patenting issues with claims of this patent and instant application claims as currently presented.
Claims are rejected on the ground of Non-statutory double patenting as being unpatentable over claims 1-20 of the patent No. US 9805519 B2 (hereinafter ‘519). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application is anticipated by claims 1-20 of ‘519. 
Claim 10 of ‘519 recites “provide commands to drive the autonomous vehicle to the service center”. Therefore the ‘519 is in essence a “species” of the generic invention of instant application claim 1 (i.e., provide commands to drive the autonomous vehicle along a route to a destination”. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). This is a Non-statutory double patenting rejection because the patentably indistinct claims have in fact been patented.
Instant Application 
16/393553
Conflicting Patent US 9805519 B2 (hereinafter ‘519)
Comments
An autonomous vehicle, comprising:
An autonomous vehicle, comprising:
See ‘519 claim 10 preamble.
one or more processors;
a processor;
See ‘519 claim 10 1st limitation.
a memory device including a data store to store a plurality of data and
instructions that, when executed by the one or more processors, cause the one or more processors to:
a memory device including a data store to store a plurality of data and instructions that, when executed by the processor, cause the processor to:
See ‘519 claim 10 2nd limitation.
provide commands to drive the autonomous vehicle along a route to a destination;
provide commands to drive the autonomous vehicle to the service center [i.e., route to a destination];
See ‘519 claim 10 7th limitation. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.
determine that a current range of the autonomous vehicle is below a define threshold when the autonomous vehicle is driving along the route to the destination;
detect that a service is to be performed on the autonomous vehicle [i.e., a current range of the autonomous vehicle is below a define threshold];
a current range of the autonomous vehicle is below a define threshold], performing a repair on the autonomous vehicle, performing maintenance on the autonomous vehicle, or cleaning the autonomous vehicle.
rd limitation & claim 14.
identify a service center that is within the current range of the autonomous vehicle, and the service center is in proximity to the route taken by the autonomous vehicle; and
Select a service center for performance of the service on the autonomous vehicle;
     select the service center based on at least one of: a price, customer reviews, or a distance from a current location of [i.e., in proximity to the route taken by] the autonomous vehicle.
See ‘519 claim 10 4th limitation & claim 11.
provide commands to divert the autonomous vehicle from the route and drive to the service center to enable a service to be performed on the autonomous vehicle.
provide commands to drive the autonomous vehicle to service center [i.e., divert the autonomous vehicle from the route and drive to the service center];
See ‘519 claim 10 7th limitation















Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 USC §102(a)(1) as being clearly anticipated by PG Pub. No. US 2015/0348335 A1 by Ramanujam (hereinafter “Ramanujam”), also published as US 9,805,519 B2

As per claim 1, Ramanujam teaches an autonomous vehicle (see Fig. 1 & Fig. 2 [reproduced below for convenience]: autonomous vehicle 205, and see Fig. 9: autonomous vehicle 900), comprising:
one or more processors (see Fig. 2: Computing Devices 210, and see claim 17: autonomous vehicle, comprising: a processor); 
a memory device including a data store to store a plurality of data and instructions that, when executed by the one or more processors, cause the one or more processors to (see Fig. 2: Data Store 220, and see claim 17: a memory device including a data store to store a plurality of data and instructions that, when executed by the processor, cause the processor to):


    PNG
    media_image1.png
    748
    613
    media_image1.png
    Greyscale

Ramanujam’s Fig. 2 

provide commands to drive the autonomous vehicle along a route to a destination (see ¶[0013]: an autonomous vehicle is a self-driving car or a driverless car, see Fig. 2 & ¶[0037]: The control module 250 may be configured to provide commands to drive the autonomous vehicle 205 to the service center to enable performance of the service on the autonomous vehicle 205. In particular, the control module 250 may provide commands to the autonomous vehicle's actuators, thereby controlling steering, acceleration, braking and throttle of the autonomous vehicle 205. In one example, a route for traveling to the service center may be determined, and the control module 250 may provide commands to drive the autonomous vehicle 205 to the service center in accordance with the route, and see Fig. 5 & ¶[0069]: The autonomous vehicle 520 may automatically return to a previous location or a modified location [destination] as instructed by the autonomous vehicle’s user);
determine that a current range of the autonomous vehicle is below a defined threshold when the autonomous vehicle is driving along the route to the destination (see Fig. 3, Fig. 6 & Fig. 8 [reproduced below for convenience]: “Detect that a service is to be performed on the autonomous vehicle”, and see ¶¶[0013]-[0015]: The autonomous vehicle may detect that a service is to be performed on the autonomous vehicle … the autonomous vehicle may include internal systems that automatically detect when a service is to be performed on the autonomous vehicle. For example, the autonomous vehicle may detect when a gasoline level is below a defined threshold (e.g., below a quarter tank) [below a defined threshold] or a battery level is below a defined threshold (e.g., less than 10%) [below a defined threshold], and therefore, a gasoline tank of the autonomous vehicle is to be refilled or a battery of the autonomous vehicle is to be recharged, respectively);

    PNG
    media_image2.png
    837
    523
    media_image2.png
    Greyscale

Ramanujam’s Fig. 8 

(see Fig. 3 [reproduced below for convenience], Fig. 6, Fig. 8 & claim 17: “select a service center to perform the service on the autonomous vehicle”, and see ¶¶[0013]-[0017]: The autonomous vehicle may select a service center to perform the service on the autonomous vehicle … The autonomous vehicle may select the service center that is located in proximity to a current location [implies in proximity to the route taken by the autonomous vehicle]. The autonomous vehicle may select the service center based on customer reviews, price, distance, etc.); and

    PNG
    media_image3.png
    493
    603
    media_image3.png
    Greyscale

Ramanujam’s Fig. 3 
provide commands to divert the autonomous vehicle from the route and drive to the service center to enable a service to be performed on the autonomous vehicle (see Fig. 3, Fig. 4, Fig. 6 [reproduced below for convenience], Fig. 7, Fig. 8 & claim 17: “provide commands to drive the autonomous vehicle to the service center”, and see ¶[0013]: The autonomous vehicle may provide commands to drive the autonomous vehicle to the service center to enable performance of the service on the autonomous vehicle).

    PNG
    media_image4.png
    435
    418
    media_image4.png
    Greyscale

Ramanujam’s Fig. 6


As per claim 2, Ramanujam teaches the autonomous vehicle of claim 1, accordingly, the rejection of claim 1 above is incorporated. Ramanujam further teaches wherein the service includes refueling or recharging the autonomous vehicle (see ¶¶[0014]-[0017]: the service to be performed on the autonomous vehicle may include refueling or recharging the autonomous vehicle … The service center may include, but is not limited to, a maintenance center for performing maintenance on the autonomous vehicle, a fuel center for refueling or recharging the autonomous vehicle, or a car wash for cleaning the autonomous vehicle).

As per claim 3, Ramanujam teaches the autonomous vehicle of claim 1, accordingly, the rejection of claim 1 above is incorporated. Ramanujam further teaches wherein the plurality of data and instructions, when executed by the processor, cause the processor to: provide commands to drive the autonomous vehicle from the service center to the route and continue driving along the route to the destination (see ¶[0037]: the control module 250 may provide commands for the autonomous vehicle 205 to return to a previous location [destination] when the service has been performed on the autonomous vehicle 205, and see ¶[0069]: The autonomous vehicle 520 may automatically return to a previous location [destination] or a modified location [destination] as instructed by the autonomous vehicle’s user).

As per claim 4, Ramanujam teaches the autonomous vehicle of claim 1, accordingly, the rejection of claim 1 above is incorporated. Ramanujam further teaches wherein the plurality of data and instructions, when executed by the processor, cause the processor to:  provide limited access to the autonomous vehicle to enable a service provider at the service center to perform the service on the autonomous vehicle (see ¶[0023], ¶[0067] & ¶[0070]: the computing device 510 may also instruct the autonomous vehicle 520 to provide limited access or control to enable performance of the service on the autonomous vehicle 520 … The autonomous vehicle 520, upon arriving to the service center, may automatically provide limited access to a service provider at the service center).

As per claim 5, Ramanujam teaches the autonomous vehicle of claim 1, accordingly, the rejection of claim 1 above is incorporated. Ramanujam further teaches wherein the plurality of data and instructions, when executed by the processor, cause the processor to: send a notification to a computing device after the service has been performed on the autonomous vehicle (see ¶[0024]: The service provider may send a message to the user when the service is complete, see Fig. 2 [reproduced above for convenience] & ¶[0039]: The notification module 260 may be configured to notify a user associated with the autonomous vehicle 205 after the service has been performed. In one example, the notification module 260 may send a notification to the client 280 after the service is completed, and see ¶[0070]: The service provider may perform the service on the autonomous vehicle 520, and then send a message [a notification] to the autonomous vehicle's user when the service is complete).

As per claim 6, Ramanujam teaches the autonomous vehicle of claim 1, accordingly, the rejection of claim 1 above is incorporated. Ramanujam further teaches wherein the plurality of data and instructions, when executed by the processor, cause the processor to: identify the service center based on a previously performed service on the autonomous vehicle at the service center (see ¶[0017] & ¶[0026]: the autonomous vehicle may select a previously visited service center for performing the service on the autonomous vehicle).

As per claim 7, Ramanujam teaches the autonomous vehicle of claim 1, accordingly, the rejection of claim 1 above is incorporated. Ramanujam further teaches wherein the plurality of data and instructions, when executed by the processor, cause the processor to: identify the service center based on at least one of: a cost, customer reviews, or a distance from a current location of the autonomous vehicle (see ¶[0017]: The autonomous vehicle may select the service center that is located in proximity to a current location. The autonomous vehicle may select the service center based on customer reviews, price, distance, etc.).

As per claim 8, Ramanujam teaches the autonomous vehicle of claim 1, accordingly, the rejection of claim 1 above is incorporated. Ramanujam further teaches wherein the autonomous vehicle is a self-driving truck (see ¶[0082]: The autonomous vehicle 900 may include, but is not limited to, cars, trucks [self-driving truck], motorcycles, buses, recreational vehicles, golf carts, trains, and trolleys).









As per claim 9, Ramanujam teaches an autonomous vehicle (see Fig. 1: autonomous vehicle 120, see Fig. 2 [reproduced above for convenience]: autonomous vehicle 205, and see Fig. 9: autonomous vehicle 900), comprising:
one or more processors (see Fig. 2: Computing Devices 210, and see claim 17: autonomous vehicle, comprising: a processor);
a memory device including a data store to store a plurality of data and instructions that, when executed by the one or more processors, cause the one or more processors to (see Fig. 2: Data Store 220, and see claim 17: a memory device including a data store to store a plurality of data and instructions that, when executed by the processor, cause the processor to):
provide commands to drive the autonomous vehicle along a route to a destination (see ¶[0013]: an autonomous vehicle is a self-driving car or a driverless car, see Fig. 2 & ¶[0037]: The control module 250 may be configured to provide commands to drive the autonomous vehicle 205 to the service center to enable performance of the service on the autonomous vehicle 205. In particular, the control module 250 may provide commands to the autonomous vehicle's actuators, thereby controlling steering, acceleration, braking and throttle of the autonomous vehicle 205. In one example, a route for traveling to the service center may be determined, and the control module 250 may provide commands to drive the autonomous vehicle 205 to the service center in accordance with the route, and see Fig. 5 & ¶[0069]: The autonomous vehicle 520 may automatically return to a previous location or a modified location [destination] as instructed by the autonomous vehicle’s user);
determine that a service is to be performed on the autonomous vehicle when the autonomous vehicle is driving along the route to the destination (see Fig. 3, Fig. 6 & Fig. 8 [reproduced above for convenience]: “Detect that a service is to be performed on the autonomous vehicle”, and see ¶¶[0013]-[0015]: The autonomous vehicle may detect that a service is to be performed on the autonomous vehicle … the autonomous vehicle may include internal systems that automatically detect when a service is to be performed on the autonomous vehicle. For example, the autonomous vehicle may detect when a gasoline level is below a defined threshold (e.g., below a quarter tank) [below a defined threshold] or a battery level is below a defined threshold (e.g., less than 10%) [below a defined threshold], and therefore, a gasoline tank of the autonomous vehicle is to be refilled or a battery of the autonomous vehicle is to be recharged, respectively);
identify a service center that is in proximity to the route taken by the autonomous vehicle (see Fig. 3 [reproduced above for convenience], Fig. 6, Fig. 8 & claim 17: “select a service center to perform the service on the autonomous vehicle”, and see ¶¶[0013]-[0017]: The autonomous vehicle may select a service center to perform the service on the autonomous vehicle … The autonomous vehicle may select the service center that is located in proximity to a current location [in proximity to the route taken by the autonomous vehicle]. The autonomous vehicle may select the service center based on customer reviews, price, distance, etc.); and
provide commands to divert the autonomous vehicle from the route and drive to the service center to enable the service to be performed on the autonomous vehicle (see Fig. 3, Fig. 4, Fig. 6 [reproduced above for convenience], Fig. 7, Fig. 8 & claim 17: “provide commands to drive the autonomous vehicle to the service center”, and see ¶[0013]: The autonomous vehicle may provide commands to drive the autonomous vehicle to the service center to enable performance of the service on the autonomous vehicle).

As per claim 10, Ramanujam teaches the autonomous vehicle of claim 9, accordingly, the rejection of claim 9 above is incorporated. Ramanujam further teaches wherein the service includes at least one of: refueling or recharging the autonomous vehicle, performing a repair on the autonomous vehicle, performing maintenance on the autonomous vehicle, or cleaning the (see ¶¶[0014]-[0017]: the service to be performed on the autonomous vehicle may include refueling or recharging the autonomous vehicle … The service center may include, but is not limited to, a maintenance center for performing maintenance on the autonomous vehicle, a fuel center for refueling or recharging the autonomous vehicle, or a car wash for cleaning the autonomous vehicle).

As per claim 11, Ramanujam teaches the autonomous vehicle of claim 9, accordingly, the rejection of claim 9 above is incorporated. Ramanujam further teaches wherein the plurality of data and instructions, when executed by the processor, cause the processor to: provide commands to drive the autonomous vehicle from the service center to the route and continue driving along the route to the destination (see ¶[0037]: the control module 250 may provide commands for the autonomous vehicle 205 to return to a previous location [destination] when the service has been performed on the autonomous vehicle 205, and see ¶[0069]: The autonomous vehicle 520 may automatically return to a previous location [destination] or a modified location [destination] as instructed by the autonomous vehicle’s user).

As per claim 12, Ramanujam teaches the autonomous vehicle of claim 9, accordingly, the rejection of claim 9 above is incorporated. Ramanujam further teaches wherein the plurality of data and instructions, when executed by the processor, cause the processor to:
identify the service center based on a previously performed service on the autonomous vehicle at the service center (see ¶[0017] & ¶[0026]: the autonomous vehicle may select a previously visited service center for performing the service on the autonomous vehicle); or
identify the service center based on at least one of: a cost, customer reviews, or a distance from a current location of the autonomous vehicle (see ¶[0017]: The autonomous vehicle may select the service center that is located in proximity to a current location. The autonomous vehicle may select the service center based on customer reviews, price, distance, etc.).

As per claim 13, Ramanujam teaches the autonomous vehicle of claim 9, accordingly, the rejection of claim 9 above is incorporated. Ramanujam further teaches wherein the plurality of data and instructions, when executed by the processor, cause the processor to: determine that the service is to be performed on the autonomous vehicle based on an alert generated by one or more internal systems of the autonomous vehicle (see Fig. 2 [reproduced above for convenience] & ¶[0039]: The notification module 260 [one or more internal systems] may be configured to notify a user associated with the autonomous vehicle 205 after the service has been performed. In one example, the notification module 260 may send a notification [an alert] to the client 280 after the service is completed, and see ¶¶[0013]-[0015]: The autonomous vehicle may detect that a service is to be performed on the autonomous vehicle … the autonomous vehicle may include internal systems that automatically detect when a service is to be performed on the autonomous vehicle. For example, the autonomous vehicle may detect when a gasoline level is below a defined threshold (e.g., below a quarter tank) [below a defined threshold] or a battery level is below a defined threshold (e.g., less than 10%) [below a defined threshold], and therefore, a gasoline tank of the autonomous vehicle is to be refilled or a battery of the autonomous vehicle is to be recharged, respectively).

As per claim 14, Ramanujam teaches the autonomous vehicle of claim 9, accordingly, the rejection of claim 9 above is incorporated. Ramanujam further teaches wherein the autonomous vehicle is a self-driving truck (see ¶[0082]: The autonomous vehicle 900 may include, but is not limited to, cars, trucks [self-driving truck], motorcycles, buses, recreational vehicles, golf carts, trains, and trolleys).

As per claim 15, Ramanujam teaches an autonomous vehicle (see Fig. 1: autonomous vehicle 120, see Fig. 2 [reproduced above for convenience]: autonomous vehicle 205, and see Fig. 9: autonomous vehicle 900), comprising:
one or more processors (see Fig. 2: Computing Devices 210, and see claim 17: autonomous vehicle, comprising: a processor);
a memory device including a data store to store a plurality of data and instructions that, when executed by the one or more processors, cause the one or more processors to (see Fig. 2: Data Store 220, and see claim 17: a memory device including a data store to store a plurality of data and instructions that, when executed by the processor, cause the processor to):
identify a route for the autonomous vehicle to drive to a destination (see ¶[0013]: an autonomous vehicle is a self-driving car or a driverless car, see Fig. 2 & ¶[0037]: The control module 250 may be configured to provide commands to drive the autonomous vehicle 205 to the service center to enable performance of the service on the autonomous vehicle 205. In particular, the control module 250 may provide commands to the autonomous vehicle's actuators, thereby controlling steering, acceleration, braking and throttle of the autonomous vehicle 205. In one example, a route for traveling to the service center may be determined, and the control module 250 may provide commands to drive the autonomous vehicle 205 to the service center in accordance with the route, and see Fig. 5 & ¶[0069]: The autonomous vehicle 520 may automatically return to a previous location or a modified location [destination] as instructed by the autonomous vehicle’s user);
identify a plurality of service centers along the route to the destination, wherein a distance between two adjacent service centers in the plurality of service centers that are identified along the route is less than a defined range of the autonomous vehicle (Fig. 3 [reproduced above for convenience], Fig. 6, Fig. 8 & see claim 17: “select a service center to perform the service on the autonomous vehicle”, see ¶¶[0013]-[0017]: The autonomous vehicle may select a service center to perform the service on the autonomous vehicle … The autonomous vehicle may select the service center that is located in proximity to a current location [less than a defined range of the autonomous vehicle]. The autonomous vehicle may select the service center based on customer reviews, price, distance, etc., see ¶¶[0032]-[0036]: The service center information 222 may list a plurality of service centers in a particular geographical region … the selection module 245 may select a service center within 5 miles of the autonomous vehicle's current location [less than a defined range of the autonomous vehicle], and see ¶¶[0049]-[0050]: the autonomous vehicle 320 may identify relevant service centers that are within a defined distance from the autonomous vehicle's current location ( e.g., service centers that are within four miles of the autonomous vehicle's current location). The autonomous vehicle 320 may narrow down the number of candidate service centers on the list based on a combination of the price, customer reviews, a distance from the autonomous vehicle's current location to the service center); and
provide commands to drive the autonomous vehicle along the route to the destination, wherein the autonomous vehicle is autonomously diverted from the route to the plurality of service centers along the route to enable a service to be performed on the autonomous vehicle (see Fig. 3, Fig. 4, Fig. 6 [reproduced above for convenience], Fig. 7, Fig. 8 & claim 17: “provide commands to drive the autonomous vehicle to the service center”, and see ¶[0013]: The autonomous vehicle may provide commands to drive the autonomous vehicle to the service center to enable performance of the service on the autonomous vehicle).

As per claim 16, Ramanujam teaches the autonomous vehicle of claim 15, accordingly, the rejection of claim 15 above is incorporated. Ramanujam further teaches wherein the service includes refueling or recharging the autonomous vehicle (see ¶¶[0014]-[0017]: the service to be performed on the autonomous vehicle may include refueling or recharging the autonomous vehicle … The service center may include, but is not limited to, a maintenance center for performing maintenance on the autonomous vehicle, a fuel center for refueling or recharging the autonomous vehicle, or a car wash for cleaning the autonomous vehicle).

As per claim 17, Ramanujam teaches the autonomous vehicle of claim 15, accordingly, the rejection of claim 15 above is incorporated. Ramanujam further teaches wherein the plurality of data and instructions, when executed by the processor, cause the processor to: provide limited access to the autonomous vehicle to enable a service provider at the service center to perform the service on the autonomous vehicle (see ¶[0023], ¶[0067] & ¶[0070]: the computing device 510 may also instruct the autonomous vehicle 520 to provide limited access or control to enable performance of the service on the autonomous vehicle 520 … The autonomous vehicle 520, upon arriving to the service center, may automatically provide limited access to a service provider at the service center).

As per claim 18, Ramanujam teaches the autonomous vehicle of claim 15, accordingly, the rejection of claim 15 above is incorporated. Ramanujam further teaches wherein the plurality of data and instructions, when executed by the processor, cause the processor to: send a notification to a computing device after the service has been performed on the autonomous vehicle (see ¶[0024]: The service provider may send a message to the user when the service is complete, see Fig. 2 [reproduced above for convenience] & ¶[0039]: The notification module 260 may be configured to notify a user associated with the autonomous vehicle 205 after the service has been performed. In one example, the notification module 260 may send a notification to the client 280 after the service is completed, and see ¶[0070]: The service provider may perform the service on the autonomous vehicle 520, and then send a message [a notification] to the autonomous vehicle's user when the service is complete).

As per claim 19, Ramanujam teaches the autonomous vehicle of claim 15, accordingly, the rejection of claim 15 above is incorporated. Ramanujam further teaches wherein the plurality of service centers are within a defined distance from the route to the destination (see ¶¶[0049]-[0050]: the autonomous vehicle 320 may identify relevant service centers that are within a defined distance from the autonomous vehicle's current location ( e.g., service centers that are within four miles of the autonomous vehicle's current location). The autonomous vehicle 320 may narrow down the number of candidate service centers on the list based on a combination of the price, customer reviews, a distance from the autonomous vehicle's current location to the service center).

As per claim 20, Ramanujam teaches the autonomous vehicle of claim 15, accordingly, the rejection of claim 15 above is incorporated. Ramanujam further teaches wherein the autonomous vehicle is a self-driving truck (see ¶[0082]: The autonomous vehicle 900 may include, but is not limited to, cars, trucks [self-driving truck], motorcycles, buses, recreational vehicles, golf carts, trains, and trolleys).



















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Taguchi (PG Pub No. US 2011/0032110 A1) teaches a control section that checks whether a remaining electric power amount of a battery of a motor-driven vehicle at a departure point is less than a total electric power amount required for the vehicle to travel to a destination point, then automatically transmit a request signal for the temporary reservation of the charging station (see at least Taguchi Fig. 15).

    PNG
    media_image5.png
    676
    886
    media_image5.png
    Greyscale

Taguchi’s Fig. 15

Shirakawa et al. (PG Pub No. US 2020/0003571 A1) teaches an information processing device reserves power stations to charge a battery of an electric vehicle, which includes a search section configured to search for a recommended route to the destination, and a second search section configured to search for the power station located on a way to the destination (see at least Shirakawa Fig. 13).

    PNG
    media_image6.png
    642
    363
    media_image6.png
    Greyscale

Shirakawa’s Fig. 15

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.



/T.E./Examiner, Art Unit 3661    

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661